NO. 07-01-0419-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL A

                                    APRIL 5, 2002

                        ______________________________


                    DESMOND DEON CRADDOCK, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 400TH DISTRICT COURT OF FORT BEND COUNTY;

               NO. 34,230-B; HONORABLE J. BRADLEY SMITH, JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Desmond Deon Craddock was convicted after a jury trial of aggravated

robbery and assessed punishment by a jury of five years confinement in the Institutional

Division of the Department of Criminal Justice. Timely notice of appeal was given by

appellant.
       Appellant’s appointed attorney has now filed a motion to withdraw, together with an

Anders brief. See Anders v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). In that brief, he certifies that after careful examination of the record, he has

concluded that the appeal is without merit. He further certifies that he has forwarded a

copy of the brief to appellant, along with a letter advising him of his right to review the

record and to file a pro se brief. Appellant was notified by this court that he had until March

6, 2002, to file a brief if he desired to do so. As of this time, we have received neither a

brief nor a motion for extension of time to file one. The State has waived its time for filing

a brief in this matter.


       In considering federal constitutional concerns of this type, we must first satisfy

ourselves that the attorney has provided the client with a diligent and thorough search of

the record for any arguable claim that might support the client’s appeal and then must

determine whether counsel has correctly concluded the appeal is frivolous. McCoy v.

Court of Appeals of Wisconsin, 486 U.S. 429, 442, 108 S. Ct. 1985, 100 L. Ed. 2d 440

(1988); High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).               We note that

appellant’s counsel on appeal also represented him at the trial court level and should

therefore be familiar with the record.


       In asserting that the appeal is frivolous, appellant’s counsel states that appellant

was identified by the victim and a co-defendant, and further that appellant confessed to the

crime, but only admitted to having pointed a finger and not a gun at the victim. However,

both the victim and co-defendant stated appellant had a gun or a pellet gun. Counsel


                                              2
further argues that, by the authority established in McCain v. State, 22 S.W.3d 497, 503

(Tex.Crim.App. 2000), an object used to threaten deadly force is in fact a deadly weapon

if it is capable of causing death or serious bodily injury. A police officer experienced with

pellet guns testified that, if it is placed in the right spot, a pellet gun is capable of causing

death or serious bodily injury.        We further note that although the voluntariness of

appellant’s confession was raised at trial, there does not appear to have been any error

in the trial court’s ruling on its admissibility.


       We have also made an independent examination of the record to determine whether

there are any arguable grounds which might support the appeal. Finding none, we are in

agreement with counsel that the appeal is without merit and is therefore frivolous. Lacy

v. State, 477 S.W.2d 577, 578 (Tex.Crim.App. 1972).


       Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                              John T. Boyd
                                               Chief Justice

Do not publish.




                                                    3